DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 	Applicant's arguments on pages 5 and 6:
“Conversely, in Kitazato, even though the controller controls the communication LF to access the command server corresponding to the URL indicated by the command provider information, the controller has to transmit the channel number information and the time position information. Furthermore, the controller has to query the command that can be executed in the receiver device even after accessins the command server. See Kitazato, ^[OlSdj. And while the fingerprint extractor controls the communication I/F to transmit the extracted fingerprint information to the ACR server (Id., (|[|0130|), Kitazato fails to teach if the fingerprints are recognized, the first server returns a URL so that the receiver is able to retrieve a supplementary content from a second server.
Moreover, Applicants submit that the URL of the claimed invention is used to retrieve the supplementary content for an application such that the television can initiate the supplementary content without delay when the television just receives the URL. Conversely, the URL of Kitazato appears to relate to the command that can be Id., ^[OlSdj. That is, the URL of the claimed invention is different”
Examiner respectfully disagrees. Please see Fig. 3, Fig. 4 and [0071-[0075]


    PNG
    media_image1.png
    657
    788
    media_image1.png
    Greyscale

as illustrated in Fig.3, the servers  13 executes ACR identification processing to identify the digital television show currently selected in the receiving device 12 by checking the fingerprint information from the receiving device 12 against the database (S14). (considered as claimed “recognizes the finger prints”). Then the servers 13 acquires the command provider information (the URL is described in the command provider information) corresponding to the identified channel number from the FP database 13B and then and transmits the command provider information to the receiving device 12 (considered as claimed “receiving an uniform resource locator, URL, from the first server”)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 29 and 36 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by KITAZATO (US 20130198768 A1).
    Regarding claim 29, Simpson a method of providing an automatic content recognition (ACR) in a television connected to a set top box, STB, the method comprising:
receiving at least one uncompressed video frame for a broadcast content via an HDMI (High-Definition Multimedia Interface) cable from the STB; 
Fig. 7 and [0193] a signal resulting from conversion by a set top box ("STB (Set Top Box)" in the diagram) is received by a receiving device ("TV2" in the diagram) via the HDMI (High Definition Multimedia Interface). 

    PNG
    media_image2.png
    269
    651
    media_image2.png
    Greyscale

extracting fingerprints from the at least one uncompressed video frame; 
[0070] In the receiving device 12, when a desired channel is selected by the user, a digital television broadcast signal is received from the broadcasting device 11 and video of the corresponding digital television show is displayed on the monitor (S11). Furthermore, in the receiving device 12, features are periodically extracted from a video signal and an audio signal corresponding to the digital television show (S12), and these features are transmitted to the ACR server 13 as the fingerprint information (S13). 
transmitting the fingerprints to a first server;
[0070] In the receiving device 12, when a desired channel is selected by the user, a digital television broadcast signal is received from the broadcasting device 11 and video of the corresponding digital television show is displayed on the monitor (S11). Furthermore, in the receiving device 12, features are periodically extracted from a video signal and an audio signal corresponding to the digital television show (S12), and these features are transmitted to the ACR server 13 as the fingerprint information (S13). 
receiving an uniform resource locator, URL, from the first server when the first server recognizes the finger prints, the URL being used to retrieve a supplementary content for an application from a second server different from the first server; 
as illustrated in Fig.3, the servers  13 executes ACR identification processing to identify the digital television show currently selected in the receiving device 12 by checking the fingerprint information from the receiving device 12 against the database (S14). (considered as claimed “recognizes the finger prints”). Then the servers 13 acquires the command provider information ( and the URL described in the command provider information) corresponding to the identified channel number from the FP database 13B and then and transmits the command provider information to the receiving device 12 (considered as claimed “receiving an uniform resource locator, URL, from the first server”)
retrieving the supplementary content for the application from the second server based on the URL received from the first server;
[0134] In a step S16, the controller 61 controls the communication I/F 58 to access the command server 14 corresponding to the URL indicated by the command provider information and transmit the channel number information and the time position information. Thereby, the controller 61 queries the command that can be executed in the receiving device 12. In the command server 14, the command that can be executed in the time zone corresponding to the time position information in the digital television show corresponding to the channel number information is acquired and transmitted to the receiving device 12.
and displaying the broadcast content including the at least one uncompressed video frame with the supplementary content for the application.
[0187] If the user selects the icon corresponding to the data broadcasting application app1 displayed on the screen of the data broadcasting application app0, the running data broadcasting application app0 is stopped and the data broadcasting application app1 is activated. Thereafter, event firing, suspension, resumption, and stop of the data broadcasting application app1 are carried out in response to the inject event command, the suspend command, the execute command, and the terminate command, respectively, for the running data broadcasting application app1. 
[0188] If the user selects the icon corresponding to the data broadcasting application app2 displayed on the screen of the data broadcasting application app0, the running data broadcasting application app0 is stopped and the data broadcasting application app2 is activated. Thereafter, event firing and stop of the data broadcasting application app2 are carried out in response to the inject event command and the terminate command, respectively, for the running data broadcasting application app2. 

Regarding claim 36, Simpson discloses a television for providing an automatic content recognition (ACR), the television comprising:
a display;
a network interface configured to receive at least one uncompressed video frame for a broadcast content via an HDMI (High-Definition Multimedia Interface) cable from a set top box (STB); and a controller configured to extract fingerprints from the at least one uncompressed video frame; wherein the controller is further configured to:
Fig. 7 and [0193] a signal resulting from conversion by a set top box ("STB (Set Top Box)" in the diagram) is received by a receiving device ("TV2" in the diagram) via the HDMI (High Definition Multimedia Interface). 

    PNG
    media_image2.png
    269
    651
    media_image2.png
    Greyscale

control the network interface to transmit the fingerprints to a first server;
[0070] In the receiving device 12, when a desired channel is selected by the user, a digital television broadcast signal is received from the broadcasting device 11 and video of the corresponding digital television show is displayed on the monitor (S11). Furthermore, in the receiving device 12, features are periodically extracted from a video signal and an audio signal corresponding to the digital television show (S12), and these features are transmitted to the ACR server 13 as the fingerprint information (S13). 
control the network interface to receive an uniform resource locator, URL, from the first server when the first server recognizes , the URL being used to retrieve a supplementary content for an application from a second server different from the first server; 
as illustrated in Fig.3, the servers  13 executes ACR identification processing to identify the digital television show currently selected in the receiving device 12 by checking the fingerprint information from the receiving device 12 against the database (S14). (considered as claimed “recognizes the finger prints”). Then the servers 13 acquires the command provider information ( and the URL described in the command provider information) corresponding to the identified channel number from the FP database 13B and then and transmits the command provider information to the receiving device 12 (considered as claimed “receiving an uniform resource locator, URL, from the first server”)
retrieve the supplementary content for the application from the second server based on the URL received from the first server; and
[0134] In a step S16, the controller 61 controls the communication I/F 58 to access the command server 14 corresponding to the URL indicated by the command provider information and transmit the channel number information and the time position information. Thereby, the controller 61 queries the command that can be executed in the receiving device 12. In the command server 14, the command that can be executed in the time zone corresponding to the time position information in the digital television show corresponding to the channel number information is acquired and transmitted to the receiving device 12.
control the display to display the broadcast content including the at least one uncompressed video frame with the supplementary content for the application.
[0187] If the user selects the icon corresponding to the data broadcasting application app1 displayed on the screen of the data broadcasting application app0, the running data broadcasting application app0 is stopped and the data broadcasting application app1 is activated. Thereafter, event firing, suspension, resumption, and stop of the data broadcasting application app1 are carried out in response to the inject event command, the suspend command, the execute command, and the terminate command, respectively, for the running data broadcasting application app1. 
[0188] If the user selects the icon corresponding to the data broadcasting application app2 displayed on the screen of the data broadcasting application app0, the running data broadcasting application app0 is stopped and the data broadcasting application app2 is activated. Thereafter, event firing and stop of the data broadcasting application app2 are carried out in response to the inject event command and the terminate command, respectively, for the running data broadcasting application app2. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 30 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KITAZATO (US 20130198768 A1) and in view of Gerken (US 2007/0022437) 
Regarding claim 30 KITAZATO fails to disclose the method of claim 29, wherein available time information related to the supplementary content for the application is also received with the URL from the first server.
In the same field of endeavor, Gerken discloses a method wherein available time information related to the supplementary content for the application is also received with the URL from the first server.
 ([0069] for “displays a scrolling list of enhanced television service-encoded programs available for viewing in current and upcoming time periods, including their start times, networks and program names”)
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate a system/method of providing the enhanced television services data including the start time of  the enhanced television services as disclosed by Gerken with the method for transmitting an enhanced content through a set top box as disclosed by KITAZATO for purpose of displays a scrolling list of enhanced television service-encoded programs available for viewing in current and upcoming time periods, including their start times.

 the television of claim 36, wherein available time information related to the supplementary content for the application is also received with the URL from the first server.
In the same field of endeavor, Gerken discloses wherein available time information related to the supplementary content for the application is also received with the URL from the first server.
 ([0069] for “displays a scrolling list of enhanced television service-encoded programs available for viewing in current and upcoming time periods, including their start times, networks and program names”)
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate a system/method of providing the enhanced television services data including the start time of  the enhanced television services as disclosed by Gerken with the method for transmitting an enhanced content through a set top box as disclosed by KITAZATO for purpose of displays a scrolling list of enhanced television service-encoded programs available for viewing in current and upcoming time periods, including their start times.

Claims 31-34 and 38-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KITAZATO (US 20130198768 A1) and in view of Bladel (US 20110251893) 
Regarding claim 31 KITAZATO fails to disclose the method of claim 29, wherein a first area where the supplementary content is displayed is spatially separated from a second area where the broadcast content is displayed.
wherein a first area where the supplementary content is displayed is spatially separated from a second area where the broadcast content is displayed.
see fig. 3 for displaying ads and main content in different area of screen

    PNG
    media_image3.png
    568
    648
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate a system/method of providing the enhanced television services data and main media content as disclosed by Bladel with the method for transmitting an enhanced content through a set top box as disclosed by KITAZATO for purpose of displays a the enhanced television services data and main media content in different area of screens.

Regarding claim 32 KITAZATO fails to disclose the method of claim 29, wherein a first area where the supplementary content is displayed is overlay on a second area where the broadcast content is displayed.
wherein a first area where the supplementary content is displayed is overlay on a second area where the broadcast content is displayed.

    PNG
    media_image4.png
    993
    975
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate a system/method of providing the enhanced television services data and main media content as disclosed by Bladel with the method for transmitting an enhanced content through a set top box as disclosed by KITAZATO for purpose of displays a the enhanced television services data and main media content in different area of screens.

Regarding claim 33 Bladel discloses the method of claim 32, wherein a size of the second area where the broadcast content is displayed is maintained even though a size of the first area where the supplementary content is displayed is changed, further the first area is semi-transparent.


    PNG
    media_image5.png
    540
    589
    media_image5.png
    Greyscale

Regarding claim 34 KITAZATO fails to disclose the method of claim 29, further comprising:
displaying an user interface, UI, for indicating that the supplementary content for the application is available with displaying the broadcast content including the at least one uncompressed video frame.
In the same field of endeavor, Bladel discloses method of claim 29, further comprising:
displaying an user interface, UI, for indicating that the supplementary content for the application is available with displaying the broadcast content including the at least one uncompressed video frame.

    PNG
    media_image6.png
    649
    637
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate a system/method of providing the enhanced television services data and main media content as disclosed by Bladel with the method for transmitting an enhanced content through a set top box as disclosed by KITAZATO for purpose of displays a the enhanced television services data and main media content in different area of screens.

Regarding claim 38 KITAZATO fails to disclose the television of claim 36, wherein a first area where the supplementary content is displayed is spatially separated from a second area where the broadcast content is displayed.
In the same field of endeavor, Bladel discloses wherein a first area where the supplementary content is displayed is spatially separated from a second area where the broadcast content is displayed.

    PNG
    media_image3.png
    568
    648
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate a system/method of providing the enhanced television services data and main media content as disclosed by Bladel with the method for transmitting an enhanced content through a set top box as disclosed by KITAZATO for purpose of displays a the enhanced television services data and main media content in different area of screens.

Regarding claim 39 KITAZATO fails to disclose the television of claim 36, wherein a first area where the supplementary content is displayed is overlay on a second area where the broadcast content is displayed.
In the same field of endeavor, Bladel discloses wherein a first area where the supplementary content is displayed is overlay on a second area where the broadcast content is displayed.

    PNG
    media_image4.png
    993
    975
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate a system/method of providing the enhanced television services data and main media content as disclosed by Bladel with the method for transmitting an enhanced content through a set top box as disclosed by KITAZATO for purpose of displays a the enhanced television services data and main media content in different area of screens.

Regarding claim 40 Bladel discloses the television of claim 39, wherein a size of the second area where the broadcast content is displayed is maintained even though a size of the first area where the supplementary content is displayed is changed, further the first area is semi-transparent.

    PNG
    media_image5.png
    540
    589
    media_image5.png
    Greyscale

Regarding claim 41 KITAZATO fails to disclose the television of claim 36, wherein the controller is further configured to control the display to display an user interface, UI, for indicating that the supplementary content for the application is available with displaying the broadcast content including the at least one uncompressed video frame.
In the same field of endeavor, Bladel discloses wherein the controller is further configured to control the display to display an user interface, UI, for indicating that the supplementary content for the application is available with displaying the broadcast content including the at least one uncompressed video frame.


    PNG
    media_image6.png
    649
    637
    media_image6.png
    Greyscale

KITAZATO for purpose of displays a the enhanced television services data and main media content in different area of screens.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995.  The examiner can normally be reached on 8 AM-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 5712727519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIRA MONSHI/Primary Examiner, Art Unit 2422